URBIGKIT, Justice,
specially concurring, with whom CARDINE, Justice, joins.
I specially concur only to observe that this appeal does not suffer from the same infirmity which required my dissent in Birr v. State, Wyo., 744 P.2d 1117 (1987).
In Birr, the constituent felony offense for the felony murder was aggravated robbery as the essential element of the offense and then separately extrapolated to create another chargeable offense for which a separate sentence was given. As contended in the dissent, a double-jeopardy violation consequently resulted.
Obviously, the prosecutors have learned the appropriate lesson in Campbell County since that plea bargain, and have here obtained a separate conspiracy guilty plea as different from the aggravated robbery used to aggregate the homicide to felony murder. Consequently, I concur with the logic and conclusion of this court in finding in conspiracy a separately chargeable offense from the aggravated-robbery constituent of felony murder, for which a second sentence can constitutionally be invoked. Garrett v. United States, 471 U.S. 773, 105 S.Ct. 2407, 85 L.Ed.2d 764, reh. denied 473 U.S. 927, 106 S.Ct. 20, 87 L.Ed.2d 698 (1985); Diaz v. United States, 223 U.S. 442, 32 S.Ct. 250, 56 L.Ed. 500 (1912); United States v. Muhammad, 824 F.2d 214 (2d Cir.1987), cert. denied — U.S. -, 108 S.Ct. 716, 98 L.Ed.2d 666 (1988); Weatherly v. State, Okla.Crim.App., 733 *372P.2d 1331 (1987). Cf. People v. Williams, 240 Cal.Rptr. 717, 195 Cal.App.3d 398 (1987); People v. Tippett, Colo., 733 P.2d 1183 (1987); Zackery v. State, 257 Ga. 442, 360 S.E.2d 269 (1987); Hendrick v. State, 257 Ga. 514, 361 S.E.2d 169 (1987); Boze v. State, Ind., 514 N.E.2d 275 (1987); State v. Cathey, 241 Kan. 715, 741 P.2d 738 (1987).
A thoughtful and challenging analysis of the dual-offenses, double-jeopardy inquiry, particularly directed to case law in North Carolina, is found in Herstein, State v. Gardner: North Carolina Sails Into the Sargasso Sea, 65 N.C.L. Rev. 1267 (1987). See also, State v. Gardner, 315 N.C. 444, 340 S.E.2d 701 (1986); and Thomas, Multiple Punishments for the Same Offense: The Analysis after Missouri v. Hunter, Or Don Quixote, The Sargasso Sea and the Gordian Knot, 62 Wash.U.L.Q. 79 (1984).